DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: “the outside” lacks antecedent basis in the claim.
Claim 1: the physical scope of “mass…biased towards the outside of the element” is indefinite. It is unclear where and how much of the mass of the traversing element is in order to be “biased towards the outside of the element”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-10, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Aune et al. (USP 6986427).
Claims 1, 7, 8, 9, and 10: Aune et al. teach one or more filaments deposited in layers (Fig. 6, 164, 166, 168, 170, also 172 or 110) a traversing filament traversing the layers (Fig. 6, 110 and 172), the traversing filament traverses relative to a helix, wherein the helix has a varying diameter (Fig. 5, filaments are wrapped around relative to the helix). Clearly, in Figure 5, the attenuator (54) is shown clearly producing fibers that traverse the filter element. In col. 8, lines 54-65, Aune et al. further discuss this wherein “filament pattern 72 comprises pattern 72A which moves in reciprocating, transverse  pattern, preferably covering the distance between the primary 
A filament overlaps with a filament of another zone through at least 50% of the other zone (Fig. 6). There are also concentric zones, four or more (Fig. 6, 164, 166, 168). The outer diameter of about 2.5 inches (col. 12, lines 1-10).
Aune et al. teach that the “z” direction fiber that traverses the filtration zones accomplishes bonding of the filaments in zones 104, 106, and 108 (col. 10, lines 59-67). They teach that “Selected zones of the media can be made very rigid to provide a filtering layer which also carries the resultant mechanical loads, thereby eliminating the need for separate structural elements in a given filter device” (col. 10, lines 63-67). Given that there are only the three zones described (104, 106, 108) one of ordinary skill in the art would have interpreted Aune et al. as teaching that any one of, or combination of, these zones include more “z” direction fibers (i.e. the traversing fiber) than any other(s) in order to increase mechanical strength of the selected layer as needed depending on the mechanical strength requirements of the final product. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. In this case, the predictable solutions being zones 104, 106, and/or 108.
Claim 3: the traversing element oscillates with one full oscillation in a layer (see for example Fig. 6, layer 168 which has one peak and two valleys) and oscillates multiple times across the layers.

Claim 24: Aune et al. teach that the outside diameter is about 2.5 inches (col. 12, lines 1-5). While they don’t teach greater than 4.5 inches, the width of a filter element – in particular a depth filter element – is a result effective variable that is routinely optimized in order to control the flow through properties of the filter. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Response to Arguments
Applicant's arguments filed 7/6/2021 have been fully considered but they are not persuasive.
Applicant argues “the outside” has implicit bias as an “inherent property” of the element and cites to 2173.05(e).
2112 defines an “inherent teaching” as “a question of fact”. Inherency refers to a property of a material. A part of an apparatus referring to a portion by way of a point of reference is not an inherent property or characteristic of the apparatus. “Outside” is a term that requires a point of 
Applicant argues that it would be known what is meant by the mass being “biased towards the outside of the element” simply because one would just know. Applicant provides no reasoning as to why one would understand this.
“Biased” has no clear structural definition or well-accepted meaning as to what structure is required for the mass to be “biased” in one way or another, or in any direction. It is not even clear what “the outside” of the element is, as the claim fails to provide any clear description for “the outside” as is explained above.
There is no way one of ordinary skill in the art would understand the structure required for “mass…biased towards the outside of the element” when “biased” is not defined and “the outside” is not defined, and there are no other directional or relative terms to clarify the scope.
Aune et al. teach that “Selected zones of the media can be made very rigid to provide a filtering layer which also carries the resultant mechanical loads, thereby eliminating the need for separate structural elements in a given filter device” (col. 10, lines 63-67). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
The Examiner has explained fully in the rejection that the Aune et al.’s mechanism and process of forming the filter results in the same structure as claimed. Applicant’s arguments are redundant and are addressed by the rejection above. The helix clearly has a varying diameter (At .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767.  The examiner can normally be reached on M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778